             Case 5:17-cv-01343-F Document 82 Filed 01/25/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA AGENTS ALLIANCE, LLC,               )
      an Oklahoma limited liability company, )
                                             )
      Plaintiff/Counterclaim Defendant,      )
                                             )
v.                                           )             Case No. CIV-17-1343-F
                                             )
CHRIS TORRES, an individual,                 )
DANIEL O’NEIL, an individual,                )
THE AFFINITIES GROUP, LLC, d/b/a             )
      TAG-THE AFFINITIES GROUP, an )
      Oklahoma limited liability company,    )
JOHN DOE COMPANY, a Colorado                 )
      corporation,                           )
                                             )
               Defendants/Counterclaimants. )

                          CHANGE OF LAW FIRM NAME AND ADDRESS

To the clerk of this Court and all parties of record:

        Please note the following change of law firm name and address for the undersigned counsel for

Plaintiff/Counterclaim Defendant, Oklahoma Agents Alliance, LLC: Hartzog Conger Cason & Neville

should be changed to Hartzog Conger Cason, and the address should be corrected to: 201 Robert S. Kerr

Avenue, Suite 1600, Oklahoma City, OK 73102.

                                                        Respectfully Submitted,

                                                        s/ Michael A. Furlong
                                                        David A. Elder, OBA # 201687
                                                        Michael A. Furlong, OBA # 31063
                                                        HARTZOG CONGER CASON LLP
                                                        201 Robert S. Kerr Avenue, Suite 1600
                                                        Oklahoma City, Oklahoma 73102
                                                        (405) 235-7000 | (405) 996-3043 (fax)
                                                        delder@hartzoglaw.com
                                                        mfurlong@hartzoglaw.com
                                                        ATTORNEYS FOR
                                                        PLAINTIFF/COUNTERCLAIM DEFENDANT
                                                        OKLAHOMA AGENTS ALLIANCE, LLC
            Case 5:17-cv-01343-F Document 82 Filed 01/25/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF system for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Filing to the following ECF registrants:

        D. Todd Riddles
        triddles@cheeklaw.com

        Gregory D. Winningham
        gwinningham@cheeklaw.com

        Tim N. Cheek
        tcheek@cheeklaw.com

        Tyler J. Coble
        tcoble@cheeklaw.com

        ATTORNEYS FOR DEFENDANTS/
        COUNTERCLAIMANTS CHRIS TORRES,
        THE AFFINITIES GROUP, LLC, &
        DANIEL O’NEIL

                                                         s/ Michael A Furlong
                                                         Michael A. Furlong




                                                    2
